Citation Nr: 1219792	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by depression.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.     

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims.  

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in this instance, the Board notes that the competent and probative evidence does not show that the Veteran is diagnosed with posttraumatic stress disorder (PTSD).  Moreover, the Veteran has not contended during the course of the current appeal that his military service has specifically caused PTSD.  Accordingly, the Board has characterized the issue on appeal as entitlement to an acquired psychiatric disorder, to include a disorder manifested by depression.


FINDINGS OF FACT

1.  The competent and probative evidence does not show that the Veteran's currently diagnosed acquired psychiatric disorder is related to his military service.

2.  The Veteran had verified active military service from May 20, 1975 to May 19, 1978. 



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include a disorder manifested by depression, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by depression, as well as entitlement to nonservice-connected pension benefits.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice of the effective date element of the service connection claim, by a letter mailed in March 2008, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as postservice VA treatment records.  

The Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to his acquired psychiatric disorder claim.  Under 38 C.F.R. § 3.159(c)(4) (2011), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the competent and probative evidence does not establish that the Veteran suffered an event, injury, or disease, in service resulting in his acquired psychiatric disorder.  As set forth below, the Board has found that the Veteran's available service records do not reflect any diagnosis of an acquired psychiatric disorder based on the Veteran's reported personal trauma.  The Board has considered whether medical opinion reviewing such evidence may be able to discern "markers" of a personal trauma, but the absence of an in-service psychiatric disorder based on the reported trauma could not lead to any probative evidence by any examiner supporting the claim.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.)  Accordingly, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran incurred an in-service acquired psychiatric disorder.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  In his May 2009 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Service connection for an acquired psychiatric disorder

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

Under the General Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.
A 30 percent evaluation is in order where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotype speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances or motivation in mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he contends is due to his military service.  See, e.g., the Veteran's notice of disagreement dated August 2008.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the Board notes that a VA treatment record dated in November 2008 documents a diagnosis of adjustment disorder with depression and anxiety.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), the Veteran contends that his acquired psychiatric disorder developed as a result of his military service, specifically noting his service at Fort Ritchie, Maryland, where he was racially discriminated against by higher-ranking officers.  See, e.g., a statement from the Veteran dated in May 2008.  The Board notes that the Veteran is competent to attest to experiencing such incidents during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).   

However, the Board finds the Veteran's statements to be lacking in probative value and are not credible evidence of a psychiatric disorder in light of his entire medical history, which indicates no suggestion of an in-service psychiatric disorder or for decades thereafter.  In this regard, the Board observes that an in-service psychiatric examination dated in June 1977 at Fort Ritchie documents the Veteran's complaints of "suspiciousness" with respect to being charged with drunk and disorderly conduct and that he felt the Army did not "recognize human rights" and was "out to get him."  The examination report notes that the Veteran presented as anxious and suspicious but no evidence of delusional thinking.  Moreover, upon examination, the treating psychiatrist noted that the Veteran appeared alert, cooperative, relaxed, and neatly dressed and had linear stream of thought, appropriate affect, no delusional content, and had no suicidal or homicidal ideation.  Significantly, the treating psychiatrist therefore indicated that the Veteran did not suffer from a mental disorder.  A subsequent psychiatric evaluation dated in September 1977 was requested for reinstatement of the Veteran's security clearance.  At that time, the Veteran reported that he did not have any difficulties in the area of alcohol abuse, and he denied any current emotional difficulties.  Again, the treating psychiatrist reported no evidence of a psychiatric disease which would impair the Veteran's judgment, responsibility, or reliability to suggest that he might act contrary to the best interests of national security.  An October 1977 service treatment record also documents treatment for the Veteran's episodes of intoxication.  At that time, the examining psychiatrist declined to diagnose the Veteran with a psychiatric disorder and indicated that psychiatric hospitalization was not necessary.  The Board notes that service connection may not generally be granted for alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011); see also VAOPGPREC 2-97 (January 16, 1997).  There is nothing to suggest that the Veteran's alcohol use was secondary to, or the result of, a service-connected disability.  Moreover, the Veteran's January 1978 separation examination is absent diagnosis of a psychiatric disorder.  

The Board adds that a Sanity Board hearing was held in April 1978 with regard to a psychiatric evaluation of the Veteran conducted in March 1978.  The Sanity Board held that the Veteran's personality was best characterized by deeply ingrained maladapted patterns of behavior that were "quite different" in quality from psychosis or neurosis.  The Veteran's behavioral pattern was often characterized by outburst of rage or verbal or physical aggressiveness.  He was, at times, quite excitable, aggressive, and overly responsive to environmental pressures.  As such, a diagnosis of explosive personality disorder was rendered.  

With regard to the in-service identification of a personality disorder, the Board notes that personality disorders are considered to be congenital or developmental abnormalities, not disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).    

The earliest document showing a history by the Veteran of sustaining an acquired psychiatric disorder dating back to service is in March 2008 (nearly 30 years after his discharge from service), when he filed his claim for VA benefits.  Although the Veteran indicated in the March 2008 statement that he has had depression since his military service, the earliest treatment or diagnosis of an acquired psychiatric disorder is in November 2008 when he sought treatment at a VA Medical Center.  This is over three decades after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  

After thorough review of the record, the Board finds that the contemporaneous treatment reports as well as the in-service psychiatric examinations specifically indicating no diagnosis of an acquired psychiatric disorder is far more probative than the more recent assertions from the Veteran that his current acquired psychiatric disorder has persisted since service.  

In giving more weight to the Veteran's service treatment records indicating no evidence of an acquired psychiatric disorder and the contemporaneous medical treatment records, the Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of incurring an acquired psychiatric disorder during military service and having psychiatric symptoms since discharge from service is outweighed by the both the lack of any in-service psychiatric disorder and no postservice treatment or complaints of an acquired psychiatric disorder until March 2008.  

Accordingly, the Board finds as a matter of fact that the Veteran's recent unsupported and self-serving statements concerning in-service psychiatric disorder are at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than three decades thereafter causing an acquired psychiatric disorder.  The Board has placed greater probative value on the opinion proffered by the various health care providers during service that diagnosed the Veteran with a personality disorder rather than an acquired psychiatric disorder.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service acquired psychiatric disorder.  Hickson element (2) is therefore not met, and the Veteran's claim fails on this basis.  The Board adds that the competent and probative evidence of record is absent treatment for or diagnosis of a psychosis within one year of the Veteran's separation from service.  As such, the Board finds that the provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not for application.

For the sake of completeness, the Board will discuss Hickson element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including depression), has presented no competent evidence of a nexus between his a current acquired psychiatric disorder and his military service.  As noted previously, the Board has found his statements regarding a history of an acquired psychiatric disorder are outweighed by his service treatment records.  Likewise, the Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to an in-service psychiatric disorder rather than the diagnosed explosive personality disorder.  

That is, the Veteran is not competent to opine on matters such as the etiology of his current acquired psychiatric disorder.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his acquired psychiatric disorder and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had an acquired psychiatric disorder continually since service.  However, as mentioned above, the first postservice evidence of complaint of, or treatment for, an acquired psychiatric disorder is in March 2008.  See the Veteran's claim for VA benefits dated in March 2008.  This was more than 25 years after the Veteran left service in May 1978.  

To reiterate, while the Veteran is competent to report his symptoms over the years since service, the Board notes that multiple in-service psychiatric examinations indicated that the Veteran did not suffer from an acquired psychiatric disorder.  Significantly, his January 1978 separation examination from service is absent a diagnosis of a psychiatric disorder.  The Veteran's service treatment records, to include his January 1978 separation examination, contradict any current assertion that his current acquired psychiatric disorder was manifested during service.  There is no competent evidence that the Veteran complained of or was treated for an acquired psychiatric disorder for many years after his separation from service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by depression.  The benefit sought on appeal is accordingly denied.

Entitlement to nonservice-connected pension

Historically, the Veteran served on active duty from May 20, 1975 to May 19, 1978.  The Veteran claims that he should qualify for a nonservice-connected pension given his service during the Vietnam War Era.  He specifically claims that he enlisted in the Army on April 19, 1975 in a delayed entry program and began basic training on May 19, 1975.  See a statement from the Veteran dated in May 2008.  Also, in his May 2009 substantive appeal, the Veteran asserted that was on "high alert" during service in the Korean Demilitarized Zone in August 1976 when he participated in securing the transportation of missiles. 
 
In order to establish basic eligibility for nonservice-connected pension benefits, it must be shown that the Veteran served on active military duty during a period of war for a period of 90 days or more, served an aggregate of 90 days or more in separate periods of service during the same or different war periods, or served for a period of 90 consecutive days or more and such period began or ended during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The United States Congress and VA have enacted legislation and regulations that officially recognize periods of war.  Along with other periods not here applicable, the law and regulations recognize August 5, 1964 through May 7, 1975, and on and after August 2, 1990 as periods of war.  38 U.S.C.A. § 101 (29), (33) (West 2002); 38 C.F.R. § 3.2 (2011).  The Veteran's DD 214 demonstrated that he served on active duty from May 20, 1975 to May 19, 1978.  Crucially, the Veteran's DD 214 does not indicate active duty service during a recognized period of war.  The Board acknowledges the Veteran's contention that he began active duty on April 19, 1975 in the delayed entry program.  However, signing an agreement to enter service does not mean one has begun active duty service.  Furthermore, the findings of a United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The Board therefore finds the Veteran did not have wartime service.  Consequently, he is ineligible, as a matter of law, for VA pension benefits.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  And in an appeal, as here, where the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by depression is denied.

Entitlement to nonservice-connected pension benefits is denied.





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


